                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                          DOCKET NO. 5:17-cv-00036-FDW-DSC


 JESSICA A. NICHOLAS,                             )
                                                  )
         Plaintiff,                               )
                                                  )
 vs.                                              )                      ORDER
                                                  )
 THE H.T. HACKNEY CO.,                            )
                                                  )
         Defendant.                               )
                                                  )


       THIS MATTER is before the Court sua sponte concerning the setting of trial in this matter.

Because of a crowded criminal docket, the Court hereby continues trial in this civil matter from

the November 5, 2018, term of court to the trial term beginning with docket call on January 7,

2019. See generally 18 U.S.C. § 3161 et seq. All pretrial deadlines shall be continued in

accordance with this new trial setting. The Court will set a date for a pretrial conference following

the ruling on the pending motion for summary judgment.

       IT IS SO ORDERED.



                                            Signed: October 9, 2018
